DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed on 11/24/2020.
No priority date is claimed.  Therefore, the effective filing date of this application is 11/24/2020.
Claims 1-20 are pending.

Information Disclosure Statement

The Information Disclosure Statements (IDS) filed by Applicant on 11/24/2020 and 02/02/2022 have been considered.  Copies of the considered IDS(s) as initialed, signed and dated by Examiner are included with this Office action.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 504 of Fig. 5 is not mentioned in the Specification; also, label “CPUS” for element 504 of Fig. 5 should be either “CPU” or “CPUs”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for the terms “local pointer” and “global pointer” used in claims 2, 3, 9, 10, 16 and 17.

Claim Objections

Claims 3, 10 and 17 are objected to because of the following informalities:  

Regarding claim 3, the limitation “a compare and swap” in line 2 should be “a compare and swap operation” for being clear.

Regarding claim 10, the limitation “a compare and swap” in line 3 and the limitation “the compare and swap” in line 5 should be “a compare and swap operation” and “the compare and swap operation” respectively for being clear.

Regarding claim 17, the limitation “a compare and swap” in line 2 and the limitation “the compare and swap” in line 4 should be “a compare and swap operation” and “the compare and swap operation” respectively for being clear.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 9, 10, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2, 9 and 16, they raise questions regarding the meaning of the recitations “decrementing a local pointer to the top position of the GC owner queue” and “storing the heavy-weight task at the decremented local pointer to the top position” (e.g., what is the local pointer? How to decrement the local pointer to the top position? How to store the heavy-weight task at the decremented local pointer as recited?).  Therefore, the metes and bounds of the claimed invention are unclear.

Regarding claims 3, 10 and 17, they raise questions regarding the meaning of the recitation “performing a compare and swap for the decremented local pointer and a global pointer to the top position of the GC owner queues” and “updating the global pointer to the decremented local pointer” (e.g., what is the decremented local pointer? what is the global pointer to the top position? How to update the global pointer to the decremented local pointer as recited?).  Therefore, the metes and bounds of the claimed invention are unclear.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the work steal occurs at the top of the GC owner queue by popping a task from the top of the GC owner queue.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6-10, 13-17 and 20 (effective filing date 11/24/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. (U.S. Publication No. 2003/0005025, Publication date 01/02/2003), in view of Lo et al. (U.S. Patent No. 10,055,259, Patent date 08/21/2018), and further in view of Dacey (U.S. Patent No. 6,490,496, Patent date 12/03/2002).

As to claim 1, Shavit et al. teaches:
“A computer-implemented method” (see Shavit et al., Abstract and [0060]) comprising:
“determining that a thief thread attempted a work steal from a garbage collection (GC) owner queue” (Shavit et al., [0065]-[0066] for determining/concluding whether a stealing thread (i.e., a thief thread) successfully pops a task from another thread’s queue (see [0062]); also see [0060] for queues associated with garbage collection threads, wherein each queue associated with a garbage collection thread can be interpreted as a garbage collection owner queue as recited; also see [0077] for determining that another thread must have stolen the task if the swap was unsuccessful);
“determining that a number of tasks in the GC owner queue meets a predetermined threshold” (see Shavit et al., [0092] for determining if the number of entries/tasks in the queue exceeds a threshold value).
However, Shavit et al. does not explicitly teach features of determining whether a task in a queue is a heavy task and moving a task in the queue to different location as equivalently recited as follows:
“determining that the GC owner queue comprises a heavy-weight task”; and
“moving the heavy-weight task to a top position of the GC owner queue”.
On the other hand, Lo et al. teaches a feature of determining whether a task in a queue is a heavy task (see Lo et al., element 210 of Fig. 3 and [column 6, lines 25-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lo et al.'s teaching to Shavit et al.’s system by implementing a feature of identifying heavy tasks.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lo et al. (see [column 2, lines 49-54]), to provide Shavit et al.’s system with an effective way to manage and control the performance of tasks in the system.  In addition, both of the references (Shavit et al. and Lo et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing tasks through a queue.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Shavit et al. as modified by Lo et al. does not explicitly teach a feature of moving a task in a queue to a different location including a top position as equivalently recited as follows:
“moving the heavy-weight task to a top position of the GC owner queue”.
On the other hand, Dacey teaches a feature of moving a task in a queue to a different location including a top position (see Dacey, Fig. 5 and [column 11, line 59 to column 12, line 10] for moving the job/task in the queue to the front (i.e., a top position) of the queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dacey's teaching to Shavit et al.’s system (as modified by Lo et al.) by implementing a feature of moving a job/task in the queue.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Dacey (see [column 11, lines 30-50]), to provide Shavit et al.’s system with an effective way to manipulate processing tasks in the queue based on manipulating positions of tasks in the queue.  In addition, both of the references (Shavit et al. and Dacey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing tasks through a queue.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 8, Shavit et al. teaches:
“A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising” (see Shavit et al., Abstract, Fig. 1 and [0035]):
“determining that a thief thread attempted a work steal from a garbage collection (GC) owner queue” (Shavit et al., [0065]-[0066] for determining/concluding whether a stealing thread (i.e., a thief thread) successfully pops a task from another thread’s queue (see [0062]); also see [0060] for queues associated with garbage collection threads, wherein each queue associated with a garbage collection thread can be interpreted as a garbage collection owner queue as recited; also see [0077] for determining that another thread must have stolen the task if the swap was unsuccessful);
“determining that a number of tasks in the GC owner queue meets a predetermined threshold” (see Shavit et al., [0092] for determining if the number of entries/tasks in the queue exceeds a threshold value).
However, Shavit et al. does not explicitly teach features of determining whether a task in a queue is a heavy task and moving a task in the queue to different location as equivalently recited as follows:
“determining that the GC owner queue comprises a heavy-weight task”; and
“moving the heavy-weight task to a top position of the GC owner queue”.
On the other hand, Lo et al. teaches a feature of determining whether a task in a queue is a heavy task (see Lo et al., element 210 of Fig. 3 and [column 6, lines 25-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lo et al.'s teaching to Shavit et al.’s system by implementing a feature of identifying heavy tasks.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lo et al. (see [column 2, lines 49-54]), to provide Shavit et al.’s system with an effective way to manage and control the performance of tasks in the system.  In addition, both of the references (Shavit et al. and Lo et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing tasks through a queue.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Shavit et al. as modified by Lo et al. does not explicitly teach a feature of moving a task in a queue to a different location including a top position as equivalently recited as follows:
“moving the heavy-weight task to a top position of the GC owner queue”.
On the other hand, Dacey teaches a feature of moving a task in a queue to a different location including a top position (see Dacey, Fig. 5 and [column 11, line 59 to column 12, line 10] for moving the job/task in the queue to the front (i.e., a top position) of the queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dacey's teaching to Shavit et al.’s system (as modified by Lo et al.) by implementing a feature of moving a job/task in the queue.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Dacey (see [column 11, lines 30-50]), to provide Shavit et al.’s system with an effective way to manipulate processing tasks in the queue based on manipulating positions of tasks in the queue.  In addition, both of the references (Shavit et al. and Dacey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing tasks through a queue.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claim 15, Shavit et al. teaches:
“A system” (see Shavit et al., Abstract, Fig. 1 and [0035]) comprising:
“one or more computer processing circuits” (see Shavit et al., Fig. 1, element 11); and
“one or more computer-readable storage media storing program instructions which, when executed by the one or more computer processing circuits, are configured to cause the one or more computer processing circuits to perform a method comprising” (see Shavit et al., element 14 of Fig. 1 and [0035]):
“determining that a thief thread attempted a work steal from a garbage collection (GC) owner queue” (Shavit et al., [0065]-[0066] for determining/concluding whether a stealing thread (i.e., a thief thread) successfully pops a task from another thread’s queue (see [0062]); also see [0060] for queues associated with garbage collection threads, wherein each queue associated with a garbage collection thread can be interpreted as a garbage collection owner queue as recited; also see [0077] for determining that another thread must have stolen the task if the swap was unsuccessful);
“determining that a number of tasks in the GC owner queue meets a predetermined threshold” (see Shavit et al., [0092] for determining if the number of entries/tasks in the queue exceeds a threshold value).
However, Shavit et al. does not explicitly teach features of determining whether a task in a queue is a heavy task and moving a task in the queue to different location as equivalently recited as follows:
“determining that the GC owner queue comprises a heavy-weight task”; and
“moving the heavy-weight task to a top position of the GC owner queue”.
On the other hand, Lo et al. teaches a feature of determining whether a task in a queue is a heavy task (see Lo et al., element 210 of Fig. 3 and [column 6, lines 25-35]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lo et al.'s teaching to Shavit et al.’s system by implementing a feature of identifying heavy tasks.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lo et al. (see [column 2, lines 49-54]), to provide Shavit et al.’s system with an effective way to manage and control the performance of tasks in the system.  In addition, both of the references (Shavit et al. and Lo et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing tasks through a queue.  This close relation between both of the references highly suggests an expectation of success when combined.
However, Shavit et al. as modified by Lo et al. does not explicitly teach a feature of moving a task in a queue to a different location including a top position as equivalently recited as follows:
“moving the heavy-weight task to a top position of the GC owner queue”.
On the other hand, Dacey teaches a feature of moving a task in a queue to a different location including a top position (see Dacey, Fig. 5 and [column 11, line 59 to column 12, line 10] for moving the job/task in the queue to the front (i.e., a top position) of the queue).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Dacey's teaching to Shavit et al.’s system (as modified by Lo et al.) by implementing a feature of moving a job/task in the queue.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Dacey (see [column 11, lines 30-50]), to provide Shavit et al.’s system with an effective way to manipulate processing tasks in the queue based on manipulating positions of tasks in the queue.  In addition, both of the references (Shavit et al. and Dacey) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as processing tasks through a queue.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 2, 9 and 16, these claims are rejected based on the same arguments as above to reject claims 1, 8 and 15 respectively, and are similarly rejected including the following:
Shavit et al. as modified by Lo et al. and Dacey teaches:
“wherein moving the heavy-weight task” (Shavit et al., [0061] for pushing a task into the queue or popping a task from the queue; see Lo et al., [column 6, lines 30-35] for identifying a heavy task; also see Dacey, Fig. 5 for moving a job/task in the queue) comprises:
“decrementing a local pointer to the top position of the GC owner queue” (see Shavit et al., [0061] for decrementing a top/bottom index); and
“storing the heavy-weight task at the decremented local pointer to the top position” (see Shavit et al., [0061] for pushing/storing a task identifier onto a queue).

As to claims 3, 10 and 17, these claims are rejected based on the same arguments as above to reject claims 2, 9 and 16 respectively, and are similarly rejected including the following:
Shavit et al. as modified by Lo et al. and Dacey teaches:
“wherein moving the heavy-weight task further comprises” (Shavit et al., [0061] for pushing a task into the queue or popping a task from the queue; see Lo et al., [column 6, lines 30-35] for identifying a heavy task; also see Dacey, Fig. 5 for moving a job/task in the queue):
“performing a compare and swap for the decremented local pointer and a global pointer to the top position of the GC owner queue” (see Shavit et al., [0076] for performing a compare and swap operation for the queue’s age word and newAge);
“determining that the heavy-weight task is not copied to a to-space of a heap space (Claim 3) OR determining that the compare and swap is successful (claims 10 and 17)” (see Shavit et al., [0077] for determining whether the swap is successful); and
“updating the global pointer to the decremented local pointer” (see Shavit et al., [0077] for giving/updating the age word with newAge’s value).
As to claims 6 and 13, these claims are rejected based on the same arguments as above to reject claims 1 and 8 respectively, and are similarly rejected including the following:
Shavit et al. as modified by Lo et al. and Dacey teaches:
“wherein the GC owner queue comprises a double-ended queue” (see Shavit et al., [0017] and [0060] for a double-ended queue associated with a garbage collection thread).

As to claims 7 and 14, these claims are rejected based on the same arguments as above to reject claims 6 and 13 respectively, and are similarly rejected including the following:
Shavit et al. as modified by Lo et al. and Dacey teaches:
“wherein the GC owner queue comprises a last-in-first-out queue” (see Shavit et al., [0068] wherein a task queue can be a LIFO queue or FIFO queue).

As to claim 20, this claim is rejected based on the same arguments as above to reject claim 15, and are similarly rejected including the following:
Shavit et al. as modified by Lo et al. and Dacey teaches:
“wherein the GC owner queue comprises a double-ended queue and a last-in-first-out queue” (see Shavit et al., [0017], [0060] and [0068] wherein a double-ended queue associated with a garbage collection thread can be a LIFO queue or a FIFO queue). 

Claims 4, 5, 11, 12, 18 and 19 (effective filing date 11/24/2020) are rejected under 35 U.S.C. 103 as being unpatentable over Shavit et al. (U.S. Publication No. 2003/0005025, Publication date 01/02/2003), in view of Lo et al. (U.S. Patent No. 10,055,259, Patent date 08/21/2018), in view of Dacey (U.S. Patent No. 6,490,496, Patent date 12/03/2002), and further in view of Flood et al. (U.S. Patent No. 6,826,583, Patent date 11/30/2004).

As to claims 4, 11 and 18, Shavit et al. as modified by Lo et al. and Dacey teaches all limitations as recited in claims 1, 8 and 15 respectively including garbage collection tasks (see Shavit et al., [0008] for each reachable object as a task)
However, Shavit et al. as modified by Lo et al. and Dacey does not explicitly teach:
 	“wherein the heavy-weight task comprises a garbage collection task for an application object comprising a reference array”.
	On the other hand, Flood et al. teaches:
	“wherein the heavy-weight task comprises a garbage collection task for an application object comprising a reference array” (see Flood et al., [column 7, lines 30-39] wherein a task processed by a garbage collection thread can include a task that lead to identifying a larger number of tasks, wherein the larger number of tasks that are references to other reachable objects can be interpreted as equivalent to a reference array as recited).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Flood et al.'s teaching to Shavit et al.’s system (as modified by Lo et al. and Dacey) by implementing a garbage collection task including a reference array.  Ordinarily skilled artisan would have been motivated to do so to provide Shavit et al.’s system with an effective way to process and control tasks for garbage collection based on identifying reachable application objects.  In addition, both of the references (Shavit et al. and Flood et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as performing garbage collection using multiple garbage collection threads each associated with a task queue.  This close relation between both of the references highly suggests an expectation of success when combined.

As to claims 5, 12 and 19, these claims are rejected based on the same arguments as above to reject claims 4, 11 and 18 respectively, and are similarly rejected including the following:
Shavit et al. as modified by Lo et al., Dacey and Flood et al. teaches:
“wherein the heavy-weight task comprises a number of references to other application objects that exceeds a predetermined task reference threshold” (see Shavit et al., [0007]-[0008] wherein a garbage collection task is processed on each reachable objects; also see Flood et al., [column 7, lines 30-40] wherein each task can lead to a number of other tasks (i.e., references to other reachable objects); also see Lo et al., [column 6, lines 30-35] for identifying a heavy task based on predetermined criterion/threshold (e.g., predetermined references to other reachable objects/tasks)) .









Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164